UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 23, 2007 PRIVATEBANCORP, INC. (Exact name of Registrant as specified in its charter.) Commission File Number:000–25887 Delaware 36-3681151 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 70 W. Madison, Suite 900 Chicago, Illinois 60602 (Address of principal executive offices) (Zip Code) (312) 683-7100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the fling obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On July 23, 2007, PrivateBancorp, Inc. (the "Company") announced its earnings results for the quarter ended June 30, 2007.Attached as Exhibit 99.1 is a copy of the press release relating to the Company's earnings results, which is incorporated herein by reference. Certain supplemental information relating to non-GAAP financial measures reported in the attached press release is included on page 8 of Exhibit 99.1. ITEM 8.01. OTHER EVENTS. The information set forth in Item 2.02 above is incorporated in its entirety into this Item 8.01 by reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit No. Description 99.1 Second Quarter 2007 Earnings Release dated July 23, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRIVATEBANCORP, INC. By: /s/ Ralph B. Mandell Name: Ralph B. Mandell Title: Chairman, President and Chief Executive Officer Date: July 23, 2007 INDEX TO EXHIBITS Exhibit 99.1 Press Release dated July 23, 2007
